Citation Nr: 0532907	
Decision Date: 12/05/05    Archive Date: 12/21/05

DOCKET NO.  91-45 662	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  What rating is assignable for a loss of one third of the 
maxilla, due to an excision of a hemangioma, from February 
11, 1991?

2.  What rating is assignable for a loss temporomandibular 
articulation, due to an excision of a hemangioma, from 
February 11, 1991?

3.  What rating is assignable for loss of less than one-half 
of the hard palate with prosthetic replacement, due to an 
excision of a hemangioma, from February 11, 1991? 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from July 1978 to July 
1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1991 decision by the New York, 
New York, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  During the pendency of the appeal, the veteran 
moved and his claims files were transferred to the RO in 
Columbia, South Carolina.  This matter was most recently 
before the Board in June 2004, at which time it was once 
again remanded for additional development.  

While the appeal was in remand status the RO, in a June 2005 
rating decision, granted entitlement to service connection 
for facial neurological problems caused by the in-service 
excision of a hemangioma and rated this disability as 30 
percent disabling.  Because this rating question is not in 
appellate status, the Board does not have jurisdiction over 
it.

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later-
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  Inasmuch as the issues on 
appeal were placed in appellate status by a notice of 
disagreement expressing dissatisfaction with an original 
rating, because the RO has established a staged rating for 
lost temporomandibular articulation, and because there has 
been a change in the regulations governing rating dental and 
oral conditions since the veteran filed his appeal, the Board 
has characterized these rating questions as listed on the 
first page of this decision.

On appeal a September 2003 VA examination reveals that the 
issue of entitlement to service connection for cluster 
headaches secondary to the veteran's oral disorders has been 
raised.  This issue, however, is not currently developed or 
certified for appellate review.  Accordingly, it is referred 
to the RO for appropriate action.   


FINDINGS OF FACT

1.  Between February 11, 1991, and February 16, 1994, loss of 
one third of the maxilla, due to an excision of a hemangioma, 
was not manifested by adverse symptomatology that equated to 
loss of approximately one-half of the maxilla along with 
problems with temporomandibular articulation.

2.  Since February 17, 1994, a loss of one third of the 
maxilla, due to an excision of a hemangioma, has been 
treatable by use of a replaceable prosthesis.  

3.  Between February 11, 1991, and February 16, 1994, 
impaired temporomandibular articulation, due to an excision 
of a hemangioma, was not manifested by evidence of motion 
limited to 1/2 inch (12.7 millimeters (mm)) even taking into 
account the veteran's complaints of pain.

4.  Between February 17, 1994, and September 23, 2003, 
impaired temporomandibular articulation, due to an excision 
of a hemangioma, was not manifested by evidence of motion 
limited to between 11 and 20 millimeters even taking into 
account the veteran's complaints of pain.

5.  Since September 24, 2003, impaired temporomandibular 
articulation, due to an excision of a hemangioma, has not 
been manifested by evidence of motion limited to between 0 
and 10 millimeters even taking into account the veteran's 
complaints of pain.

6.  Since February 11, 1991, loss of a part of the hard 
palate, due to an excision of a hemangioma, has not been 
manifested by evidence of loss of half or less of the hard 
palate not replaceable by prosthesis.

CONCLUSIONS OF LAW

1.  Since February 11, 1991, the veteran did not meet the 
criteria for a higher evaluation for loss of one third of the 
maxilla, due to an excision of a hemangioma.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.150, Diagnostic Codes 9902, 9910 (1993); 38 C.F.R. 
§§ 3.159, 4.2, 4.7, 4.150, Diagnostic Code 9915 (2005).

2.  Between February 11, 1991, and September 23, 2003, the 
veteran did not meet the criteria for a 30 percent evaluation 
for lost temporomandibular articulation, due to an excision 
of a hemangioma, and since September 24, 2003, he has not met 
the criteria for a 40 percent rating.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107; 38 C.F.R. § 4.150, Diagnostic Code 
9905 (1993); 38 C.F.R. §§ 3.159, 4.2, 4.7, 4.40, 4.45, 4.150, 
Diagnostic Code 9905 (2005).

3.  Since February 11, 1991, the veteran did not meet the 
criteria for a compensable evaluation for loss of a part of 
the hard palate, due to an excision of a hemangioma.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107; 38 C.F.R. § 4.150, 
Diagnostic Code 9912 (1993); 38 C.F.R. §§ 3.159, 4.2, 4.7, 
4.150, Diagnostic Code 9912 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
veteran of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the veteran that 
he should submit all pertinent evidence in his possession.

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  The written notice provided in July 2004 VA 
correspondence, amongst other documents, fulfills the 
requirements set forth under 38 U.S.C.A. § 5103(a), to 
include any duty to inform the veteran to submit all 
pertinent evidence in his possession.  

The Board also finds that VA has secured all available 
pertinent evidence and conducted all appropriate development 
including obtaining all available service medical records and 
obtaining all identified post-service records.  Specifically, 
the veteran reported that he received all of his treatment 
from the following healthcare providers and VA and/or the 
veteran thereafter obtained and associated with the record 
all of his available treatment records from the Bronx, 
Columbia, and Charleston VA Medical Centers.  The record also 
includes his records from the Social Security Administration 
(SSA) and a letter from Cheryl Byk, M.D..  Furthermore, on a 
number of occasions VA obtained examinations to ascertain the 
current severity of his service connected disabilities.  

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that a claimant is entitled 
to VCAA notice prior to initial adjudication of the claim.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  In this 
case, VA issued the VCAA letters after the adverse rating 
decision in June 1991.  The Court explained in Pelegrini, 
however, that a failure of an agency of original jurisdiction 
(AOJ) (in this case, the RO) to give a claimant the notices 
required under the VCAA prior to an initial unfavorable 
adjudication of the claim does not require the remedy of 
voiding the AOJ action.  Indeed, any failure to provide a 
timely notice is cured provided that the veteran was provided 
a meaningful opportunity to participate in the processing of 
his claim.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  
As such, the lack of full notice prior to the initial 
decision has been corrected, and any error as to when notice 
was provided was harmless.  

Hence, the Board finds that VA has fulfilled its duties under 
the VCAA.

To the extent that VA has failed to fulfill any duty to 
notify and assist the veteran, the Board finds that error to 
be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985). 

The Claims

It is contended that the veteran experiences increased 
symptomatology due to oral disabilities that warrant higher 
evaluations.  It is requested that the veteran be afforded 
the benefit of the doubt.

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2005).  Each service-
connected disability is rated on the basis of specific 
criteria identified by Diagnostic Codes.  In cases where the 
original rating assigned is appealed, consideration must be 
given to whether the veteran deserves a higher rating at any 
point during the pendency of the claim.  Fenderson.

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

It is the Board's responsibility to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 
12 Vet. App. 22, 30 (1998).  In so doing, the Board may 
accept one medical opinion and reject others.  Id.  At the 
same time, the Board cannot make its own independent medical 
determinations, and it must have plausible reasons, based 
upon medical evidence in the record, for favoring one medical 
opinion over another.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  Thus, the Board must determine the weight to be 
accorded the various items of evidence in this case based on 
the quality of the evidence and not necessarily on its 
quantity or source.

A June 1991 rating decision granted entitlement to service 
connection for post operative residuals of a left palate 
hemangioma excision, and rated it by analogy as 10 percent 
disabling, effective from February 11, 1991  38 C.F.R. §§ 
4.20, 4.150, Diagnostic Code 9905.  Thereafter, a January 
2000 rating decision recharacterized the disability as loss 
of one third of the maxilla, replaceable by a prothesis; a 
limitation of temporomandibular articulation; and a loss of 
less than one half of the hard palate.  Each disorder was 
found to be due to the hemangioma excision.  The loss of one 
third of the maxilla was rated as 30 percent disabling under 
38 C.F.R. § 4.150, Diagnostic Code 9915.  The loss of 
temporomandibular articulation was rated as 20 percent 
disabling under 38 C.F.R. § 4.150, Diagnostic Code 9905. 
Finally, the loss of less than one half of the hard palate 
was rated as noncompensable under 38 C.F.R. § 4.150, 
Diagnostic Code 9912.  The ratings were effective from 
February 11, 1991.  Thereafter, an October 2003 rating 
decision rated the loss of temporomandibular articulation as 
30 percent disabling, effective from September 24, 2003.

Since the veteran filed his claims there has been a change in 
the criteria for rating dental and oral conditions under 
38 C.F.R. § 4.150.  Cf 38 C.F.R. § 4.150 (1993) with 
38 C.F.R. § 4.150 (2005).  The new rating criteria for rating 
oral conditions became effective February 17, 1994.  Id.

Given the change in law, VA may only apply the old rating 
criteria for rating oral conditions to the pre-February 17, 
1994, time period and the new rating criteria for rating oral 
conditions to the term beginning February 17, 1994.  Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003).  

Therefore, as to the claims for higher evaluations for a loss 
of a part of the maxilla and a loss of a part of the hard 
palate, the Board's analysis must consider two distinct time 
periods - between February 11, 1991, and February 16, 1994, 
under the old rating criteria and since February 17, 1994, 
under the new rating criteria.  

As to the claim for a higher evaluation for a loss of 
temporomandibular articulation, given the effective dates 
assigned the 20 and 30 percent ratings, the Board's analysis 
of this issue must consider three distinct time periods - 
between February 11, 1991, and February 16, 1994, under the 
old rating criteria; between February 17, 1994, and 
September 23, 2003, under the new rating criteria; and since 
September 24, 2003, under the new rating criteria.

Loss of Part of the Maxilla

February 11, 1991, to February 16, 1994

Under the old rating criteria, 38 C.F.R. § 4.150, Diagnostic 
Code 9910 (1993) provided that disabilities of the maxilla 
were rated as similar disabilities of the mandible.  In this 
regard, 38 C.F.R. § 4.150, Diagnostic Code 9902 provided a 50 
percent rating for a loss of approximately one-half of the 
mandible if it involved temporomandibular articulation.  
Where the loss did not involve temporomandibular 
articulation, a 30 percent evaluation was in order.  

With the above criteria in mind, the Board notes the record 
does not include any measurement detailing the extent of any 
maxilla loss prior to the change in rating criteria in 
February 1994.  Later studies, such as a January 1998 VA 
examination noted missing alveolar and zygomatic bone on the 
left, but again, no measurement was taken addressing the 
extent of any maxillary bone loss.  Indeed, it was not until 
August 1999 that a VA medical opinion specifically noted that 
one third of the posterior maxilla was missing.  This finding 
is repeated in an October 1999 VA treatment record.  

While it is regrettable that measurements were not taken 
during the period between February 11, 1991 and February 16, 
1994, because a maxillary loss is not subject to improvement 
by bone regrowth, it logically follows that if only one third 
of the maxilla was missing in 1999, that no more than one 
third was missing during the 1991 to 1994 period.  Nothing in 
the clinical record contradicts such a conclusion.  
Therefore, because not more than one third of the posterior 
maxilla was missing during this term, and given that the 
veteran receives a separate compensable rating for 
temporomandibular articulation problems, a higher evaluation 
is not warranted under Diagnostic Codes 9902, 9910.  
38 C.F.R. § 4.150 (1993).  This is true throughout this 
period of time.

Since February 17, 1994

Since February 17, 1994, the veteran meets the criteria for a 
40 percent rating for a loss of 25 to 50 percent of the 
maxilla if it is not replaceable by prosthesis.  38 C.F.R. 
§ 4.150, Diagnostic Code 9915 (2005).

With the above criteria in mind, the Board notes that nothing 
in the record indicates that the plate is not replaceable by 
prosthesis.  In fact, when examined by VA in January 1998, 
July 1998, October 1999, June 2001, and September 2003 it was 
specifically noted that he wore a prosthesis.  Nothing in the 
record contradicts these observations.  

As to whether the record shows the veteran being entitled to 
a higher evaluation under a different criteria, such as 
38 C.F.R. § 4.150, Diagnostic Code 9914 (2005), the Board 
notes that Diagnostic Code 9914 is not applicable because 
that code requires a loss of more than half of the maxilla 
for the veteran to receive a higher evaluation.  The August 
1999 VA medical opinion specifically noted that one third of 
the posterior maxilla was missing.  Likewise, an October 1999 
VA treatment record included an opinion that one third of the 
maxilla was missing.  Nothing in the record contradicts these 
opinions.  

Therefore, because the veteran is able to wear a prosthesis 
and only one third of the maxilla is missing a higher 
evaluation is not warranted under Diagnostic Code 9914.  
38 C.F.R. § 4.150 (2005).  This is true throughout this 
period of time.

Lost Temporomandibular Articulation

Initially, the Board notes that when evaluating loss of 
motion, consideration is given to the degree of functional 
loss caused by pain.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  In DeLuca, the Court explained that, when the 
pertinent diagnostic criteria provide for a rating on the 
basis of loss of range of motion, determinations regarding 
functional losses are to be "'portray[ed]' (§ 4.40) in terms 
of the degree of additional range-of-motion loss due to pain 
on use or during flare-ups."  Id. 

Under 38 C.F.R. § 4.40, disability of the musculoskeletal 
system is primarily the inability, due to damage or infection 
in parts of the system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portray the 
anatomical damage, and the functional loss, with respect to 
all these elements.  The functional loss may be due to 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by the visible behavior of the claimant undertaking 
the motion.  Weakness is as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity or the like.

Additionally, 38 C.F.R. § 4.45 provides as regards to the 
joints that the factors of disability reside in reductions of 
their normal excursion of movements in different planes.  
Inquiry will be directed to these considerations:  (a) Less 
movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.).  
(b) More movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.).  (c) 
Weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.).  (d) 
Excess fatigability.  (e) Incoordination, impaired ability to 
execute skilled movements smoothly.  (f) Pain on movement, 
swelling, deformity or atrophy of disuse. Instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.

February 11, 1991, to February 16, 1994

Under the old rating criteria, the veteran met the criteria 
for a 40 percent rating for a loss of temporomandibular 
articulation if motion was limited to 1/2 inch (12.7 mm).  
38 C.F.R. § 4.150, Diagnostic Code 9905 (1993).

With the above criteria in mind, the Board notes that when 
first examined by VA in April 1991 the veteran did not 
complain of lost temporomandibular articulation and the 
examiner did not provide any clinical findings as to 
temporomandibular articulation.  Similarly, treatment records 
during this time are negative for complaints and/or treatment 
related to a loss of temporomandibular articulation.

Therefore, because nothing in the record during this term 
which shows temporomandibular articulation motion being 
limited to 1/2 inch, a higher evaluation is not warranted under 
Diagnostic Code 9905 based on the objective clinical findings 
of loss of motion.  38 C.F.R. § 4.150 (1993).  This is true 
throughout this period of time.

Although a higher evaluation may be assigned on account of 
pain causing additional functional loss, DeLuca, the salient 
point to be made in this regard is that consideration of 
38 C.F.R. §§ 4.40, 4.45 does not lead the Board to conclude 
that the functional losses he experiences in 
temporomandibular articulation equates to the criteria for a 
40 percent rating under 38 C.F.R. § 4.150, Diagnostic 
Code 9905 (1993) because the record is silent for complaints 
and/or treatment related to temporomandibular articulation.

Accordingly, even if the Board conceded that the veteran had 
temporomandibular pain that resulted in disability that 
equated to additional limitation of temporomandibular 
articulation, he would still need to show a significant loss 
of motion to warrant a higher evaluation under Diagnostic 
Code 9905.  As reflected above, such a loss is not shown by 
the evidence.  Therefore, even taking into account any losses 
due to pain, the Board concludes that his adverse 
symptomatology does not equate to the criteria for a higher 
evaluation under Diagnostic Code 9905.  38 C.F.R. § 4.150 
(1993); 38 C.F.R. §§ 4.2, 4.3, 4.7, 4.45 (2005); DeLuca.  
This is true throughout this period of time.

February 17, 1994, to September 23, 2003

Between February 17, 1994, and September 23, 2003, the 
veteran would meet the criteria for a 30 percent rating for a 
loss of temporomandibular articulation if inter-incisal range 
of motion was limited to between 11 and 20 mm.  38 C.F.R. 
§ 4.150, Diagnostic Code 9905 (2005).

With the above criteria in mind, the Board notes that when 
seen by VA in January 1998 the veteran complained of pain 
with opening his mouth and with mastication.  He also 
reported a restriction in the extent to which he could open 
his mouth, as well as periodic problems speaking because of 
problems opening his mouth.  On examination jaw motion was 
limited to up and down motion because of damage to the 
pterygoid muscle group.  Lateral excursion motion was not 
shown. 

Thereafter, at the July 1998 VA examination, the veteran 
continued to complain of problems with opening his mouth with 
his opening being limited to 30 mm with a little pain at the 
left temporomandibular joint.  He also reported pain with 
normal mastication, and periodic problems speaking because of 
problems opening his mouth.  The veteran thereafter reported 
that he did not have any problems speaking when his 
prosthesis (i.e., an obturator) was in place.  On 
examination, there was no lateral excursion movement of the 
jaw and he had difficulty with up and down jaw motion because 
of muscle damage.  It was opined that his limited motion was 
corrected when his obturator was in place.

When next examined by VA in June 2001, it was noted that the 
veteran's disabilities caused his speech to be slurred, he 
had temporomandibular joint pain and spasms because of his 
prosthesis, and pain caused his mouth opening to be limited 
to 32 mm.  

As to the veteran's treatment records, these are negative for 
complaints or treatment related to temporomandibular 
articulation.

Therefore, because temporomandibular articulation motion was 
not limited to between 11 and 20 mm a higher evaluation is 
not warranted under Diagnostic Code 9905 based on the 
objective clinical findings of loss of motion.  38 C.F.R. 
§ 4.150.  This is true throughout this period of time.

Although a higher evaluation may be assigned on account of 
pain causing additional functional loss, DeLuca, even when 
considering the veteran's complaints of pain, and considering 
38 C.F.R. §§ 4.40, 4.45, the Board does not conclude that the 
functional loss he experiences in temporomandibular 
articulation equates to the criteria for a 30 percent rating 
under 38 C.F.R. § 4.150, Diagnostic Code 9905 (2005).  
Specifically, not only did the veteran notify his July 1998 
VA examiner that he could open his mouth to 30 mm, but the 
June 2001 VA examiner specifically opined that pain reduced 
his temporomandibular articulation to 32 mm.  Accordingly, 
even taking into account the additional loss of motion caused 
by pain, the veteran would still need a significant loss of 
motion to warrant a higher evaluation under Diagnostic 
Code 9905.  As reflected above, such is not present.  
Therefore, even taking into account the veteran's losses due 
to pain, the Board concludes that his adverse symptomatology 
does not equate to the criteria for a higher evaluation under 
Diagnostic Code 9905.  38 C.F.R. §§ 4.2, 4.3, 4.7, 4.45, 
4.150 (2005); DeLuca.  This is true throughout this period of 
time.

Since September 24, 2003

Since September 24, 2003, the veteran will meet the criteria 
for a 40 percent rating for a loss of temporomandibular 
articulation if inter-incisal motion is limited to between 0 
and 10 mm.  38 C.F.R. § 4.150, Diagnostic Code 9905 (2005).

With the above criteria in mind, the Board notes that when 
examined by VA in September 2003, it was opined that his 
inter-incisal motion was limited to 13 mm because of post 
operative scarring to the pterygoid area, he had pain in the 
left temporomandibular joint as well as cluster headaches, 
and the left temporomandibular joint was painful to palpation 
but had no clicking or popping.  There was no loss of 
excursive movements.

Therefore, because temporomandibular articulation motion was 
not limited to between 0 and 10 mm a higher evaluation is not 
warranted under Diagnostic Code 9905 based on the objective 
clinical findings of lost motion.  38 C.F.R. § 4.150 (2005).  
This is true throughout this period of time.

Although a higher evaluation may be assigned on account of 
pain causing additional functional loss, DeLuca once again 
even though the veteran complains of pain, consideration of 
38 C.F.R. §§ 4.40, 4.45 does not lead the Board to conclude 
that the functional losses he experiences in 
temporomandibular articulation equates to the criteria for a 
40 percent rating under 38 C.F.R. § 4.150, Diagnostic 
Code 9905 (2005).

Specifically, while one September 2003 VA examiner reported 
his complaints of pain, noted evidence of pain on palpation, 
and noted that his face was swollen, there was no objective 
evidence of heat, crepitus, etc,.  38 C.F.R. §§ 4.40, 4.45.  
Accordingly, even if the Board conceded that the veteran's 
pain resulted in disability that equated to an additional 
loss of temporomandibular articulation, a greater loss of 
motion is necessary to warrant a higher evaluation under 
Diagnostic Code 9905.  As reflected above, such is not 
present.  Therefore, even taking into account the veteran's 
losses due to pain, the Board concludes that his adverse 
symptomatology does not equate to the criteria for a higher 
evaluation under Diagnostic Code 9905.  38 C.F.R. §§ 4.2, 
4.3, 4.7, 4.45, 4.150 (2005); DeLuca.  This is true 
throughout this period of time.  See also VanHoose v. Brown, 
4 Vet. App. 361 (1993).



Loss of Part of the Hard Palate

Since February 11, 1991

Under the old and new rating criteria, the veteran meets the 
criteria for a 20 percent rating for loss of less than half 
of the hard plate if the loss is not replaceable by 
prosthesis.  38 C.F.R. § 4.150, Diagnostic Code 9912 (1993); 
38 C.F.R. § 4.150, Diagnostic Code 9912 (2005).

With the above criteria in mind, the Board notes that nothing 
in the record indicates that the palate is not replaceable by 
prosthesis.  In fact, when examined by VA in April 1991, 
January 1998, July 1998, June 2001, and September 2003 it was 
specifically noted that he wore a prosthesis.  Nothing in the 
record contradicts these observations.  

As to whether the record shows the veteran being entitled to 
a higher evaluation under a different criteria such as 
38 C.F.R. § 4.150, Diagnostic Code 9911, the Board notes that 
Diagnostic Code 9911 is not applicable because the veteran 
has not lost at least one half of his hard palate.  Indeed, 
the January 1998 VA examiner noted that only a quarter of the 
posterior palate on the left side was missing.  Diagnostic 
Code 9911 requires a loss of half or more of the palate for a 
compensable rating.  Therefore, because the veteran is able 
to wear a prosthesis and only a quarter of the palate on the 
left side is missing, a higher evaluation is not warranted 
under Diagnostic Code 9911.  38 C.F.R. § 4.150 (2005).  This 
is true throughout this period of time.

Conclusion

Based on the veteran's written statements to the RO and 
statements to VA examiners that his disabilities interfered 
with his obtaining and/or maintaining employment, the Board 
considered the application of 38 C.F.R. § 3.321(b)(1) (2005).  

In this regard, the Board notes that January and July 1998 VA 
examiners opined that the veteran's disabilities limited his 
ability to chew, speak, socialize, and/or work.  On the other 
hand, the September 2003 VA dental examiner opined that the 
veteran could speak without any impediment, and the 2003 
examiner saw no relationship between the claimant's oral 
disabilities and any inability to work.

Accordingly, although the veteran has complained that his 
problems opening his mouth caused him to have problems 
working because he could not talk very clearly, and two 
earlier VA examiners reported that his disabilities caused 
him to be limited in his ability to chew, speak, socialize, 
and/or work, the evidence does not objectively show an 
exceptional or unusual disability picture as would render 
impractical the application of the regular schedular rating 
standards.  Id.  Simply put, even considering the evidence 
most favorable to the appellant, there is no objective 
evidence that his oral disorders have resulted in frequent 
periods of hospitalization or in marked interference with 
employment which results in a marked loss of time at work.  

The Board does not dispute that the fact that these 
disabilities affect employment, but it bears emphasis that 
the schedular rating criteria are designed to take such 
factors into account.  The schedule is intended to compensate 
for average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified in the rating schedule are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1.  
Finally, the assignment of a compensable rating in itself is 
an acknowledgement that the disorder affects his 
capabilities.  VanHoose.  Therefore, given the lack of 
objective evidence showing unusual disability not 
contemplated by the rating schedule, the Board concludes the 
criteria for submission for extra-schedular consideration 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996).

In reaching the above conclusions, the Board has not 
overlooked the veteran's written statements to the RO.  While 
lay witnesses are competent to describe experiences and 
symptoms that result therefrom, because laypersons are not 
trained in the field of medicine, they are not competent to 
provide medical opinion evidence as to the current severity 
of a disability.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  Therefore, the veteran's statements 
addressing the severity of his disabilities are not probative 
evidence as to the issues on appeal.

Finally, the Board considered the doctrine of reasonable 
doubt.  However, as the preponderance of the evidence is 
against the veteran's claims, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Accordingly, the claims must be denied.


ORDER

Higher evaluations for a loss of a third of the maxilla, due 
to an excision of a hemangioma, are not warranted at any time 
since February 11, 1991.

Higher evaluations for a loss of temporomandibular 
articulation, due to an excision of a hemangioma, are not 
warranted at any time since February 11, 1991.

Higher evaluations for a loss of less than one half of the 
hard palate, due to an excision of a hemangioma, are not 
warranted at any time since February 11, 1991.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


